PATTERSON, Judge.
Thomas Glenn Amrhein appeals his convictions for first-degree murder and kidnapping. He raises two points on appeal. First, he argues that the trial court erred in denying his motion for judgment of acquittal, and second, that the trial court further erred in failing to instruct the jury on the “Independent Act Doctrine.”
As to the first point, we determine that the evidence was sufficient to raise a jury question as to whether Amrhein participated in this crime by aiding and abetting. We therefore affirm his convictions on this ground.
As to the second point, Amrhein’s trial counsel did not request an instruction on the “Independent Act Doctrine” and did not object to it not being given. Thus, he cannot raise the issue for the first time on direct appeal. McKinney v. State, 579 So.2d 80 (Fla.1991); Gidden v. State, 573 So.2d 153 (Fla. 3d DCA 1991). We affirm Amrhein’s convictions without prejudice to raise this issue by a 3.850 motion.
RYDER, A.C.J., and HALL, J., concur.